Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16/690672.  Claims 1 and 3-21 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims under 35 USC 112 has been withdrawn. 

Applicant's arguments filed with respect to rejections under 35 USC 103 in view of Peck, US 2004/0153207, and Logan, US 2007/0080930, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues the references do not teach “modifying a task to determine a new task, in response to determining that the first voice input is indicative of the exception encountered during execution of the task, wherein the new task corresponds to handling the exception encountered during execution of the task”.  Examiner introduces Weissbach et al which teaches handling exceptional situations in a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck, US 2004/0153207 in view of Logan et al, US 2007/0080930 and further in view of Weissbach et al, US 2009/0012836.
 	As per claim 1, Peck teaches a method comprising: receiving, by a computing device comprising a processor, an input from an operator device, wherein the input facilitates determining a task to be performed ([0059] – order is processed to produce a Peck, while teaching microphone and speaker system on the portable computer [0039], fails to explicitly teach a voice input to indicate the exception.  Logan et al teaches a talking tag process where a user can peak an exception into the system, i.e., if five were ordered but only 4 were picked (0025, 0077-0080].  The portable terminal is used to facilitate the picking tasks.  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the computing device with voice capability as claimed.  The secondary reference discloses a portable terminal and shows voice capability to enter information during pick tasks was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	The combination of Peck and Logan et al fails to explicitly teach determining a new task, wherein the new task corresponds to handling the exception encountered during execution of the task.  Weissbach et al teaches an exception handler for an order picking system wherein if an exception occurs, i.e., there is insufficient quantity of an item, the system initiates a follow-up action wherein goods can be reordered, goods can be shifted, etc. [0043-0051].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Peck and Logan et al the ability to determine a new task in response to an exception as taught by Weissbach et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Peck teaches the method of claim 2, wherein the determining the new task comprises: activating, by the computing device, a second light device associated with a second location in the workplace where the task is to be completed ([0062, 0065-0067] – in response to attendant indicating completion or short pick, the computer activates the next light or instructions for the attendant to proceed to subsequent processing (new task/next pick))..
claim 4, Peck teaches the method of claim 1, wherein the operator device comprises a barcode scanner and a voice input device ([0058 – user scans a barcode with portable computer; [0039] – portable computer has speech input capability).
As per claim 5, Peck teaches the method of claim 1, wherein activating the first light device further comprises causing, by the computing device, the first light device to display a first quantity of an item to be picked from the first location, wherein the task involves picking the first quantity of the item ([0019, 0023-0024] – light assembly illuminates to indicate location and quantity of item to be picked).
As per claim 6, Peck teaches the method of claim 5, wherein the first 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 7, Peck teaches the method of claim 6 further comprising: determining, by the computing device, whether the first quantity of the item is equal to the second quantity of the item, and in response to the determining that the first quantity of the item is equal to the second quantity of the item, determining, by the computing device, a status of the task as complete ([0065] – the [first] quantity to be picked is displayed to the attendant, and the attendant indicates how many were picked (the second quantity).  Once the attendant indicates the second quantity picked, the task is complete).
As per claim 8, Peck teaches the method of claim 6 further comprising: determining, by the computing device, whether the first quantity of the item is different from the second quantity of the item, and in response to the determining that the first quantity of the item is different from the second quantity of the item, determining, by the computing device, that the first voice input indicates the exception during execution of the task ([0065] – the [first] quantity to be picked is displayed to the attendant, and the attendant indicates how many were picked (the second quantity).  if second quantity picked is less than the first quantity, the task is incomplete).

As per claim 9, Peck teaches an operator device ([0066-0067] – portable computer); a first light device associated with a first location in a workplace, wherein a task is to be performed at the first location ([0016, 0065, 0066] – an LED is illuminated to indicates the location and quantity of item to be picked); a computing device communicatively coupled to the operator device and the first light device ([0032-0037]), wherein the computing device comprises a processor configured to:
receive an input from an operator device, wherein the input facilitates determining a task to be performed ([0059] – order is processed to produce a pick order that indicates a specific location and quantity of items to be retrieved from that location); activate the first light device in response to receiving the input, wherein the activated light device indicates the first location at which the task to be performed ([0016, 0065, 0066] – an LED is illuminated to indicates the location and quantity of item to be picked); receive a Peck, while teaching microphone and speaker system on the portable computer [0039], fails to explicitly teach a voice input to indicate the exception.  Logan et al teaches a talking tag process where a user can peak an exception into the system, i.e., if five were ordered but only 4 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Peck and Logan et al fails to explicitly teach determining a new task, wherein the new task corresponds to handling the exception encountered during execution of the task.  Weissbach et al teaches an exception handler for an order picking system wherein if an exception occurs, i.e., there is insufficient quantity of an item, the system initiates a follow-up action wherein goods can be reordered, goods can be shifted, etc. [0043-0051].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Peck and Logan et al the ability to determine a new task in response to an exception as taught by Weissbach et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same 

As per claim 10, Peck teaches a second light device associated with a second location in the workplace, wherein the second location corresponds to a secondary location where the task is to be performed ([0058, 0067] – if additional items are to be selected, a next light is activated to instruct the attendant).
As per claim 11, Peck teaches further comprising activating the second light device associated with the second location in the workplace ([0058, 0067] – if additional items are to be selected, a next light is activated to instruct the attendant).
As per claim 12, Peck teaches the operator device comprises a barcode scanner and a voice input device ([0034, 0058] – bar code scanner; [0061] – voice input).
As per claim 13, Peck teaches the input from the operator device corresponds to a decoded data received from the barcode scanner ([0034] – integrated bar code reader to associated light addresses with storage locations).
As per claim 14, Peck, while teaching microphone and speaker system on the portable computer [0039], fails to explicitly teach a second voice input from the voice input device, wherein the second voice input facilitates determining the task.  Logan et al teaches a talking tag process where a user can speak an exception into the system, i.e., if five were ordered but only 4 were picked (0025, 0077-0080].  The portable 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 15, Peck teaches wherein activating the first light device further comprises causing, by the computing device, the first light device to display a first quantity of an item to be picked from the first location, wherein the task involves picking the first quantity of the item ([0019, 0023-0024] – light assembly illuminates to indicate location and quantity of item to be picked).
As per claim 16, Peck teaches wherein the first Peck, while teaching Logan et al teaches a talking tag process where a user can peak an exception into the system, i.e., if five were ordered but only 4 were picked (0025, 0077-0080].  The portable terminal is used to facilitate the picking tasks.  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the computing device with voice capability as claimed.  The secondary reference discloses a portable terminal and shows voice capability to enter information during pick tasks was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the portable terminal of the secondary reference for the portable computer of the primary reference.  
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 17, Peck teaches determining, by the computing device, whether the first quantity of the item is equal to the second quantity of the item, and in response to the determining that the first quantity of the item is equal to the second quantity of the item, determining, by the computing device, a status of the task as complete ([0065] – the [first] quantity to be picked is displayed to the attendant, and the attendant indicates how many were picked (the second quantity).  Once the attendant indicates the second quantity picked, the task is complete).
claim 18, Peck teaches determining, by the computing device, whether the first quantity of the item is different from the second quantity of the item, and in response to the determining that the first quantity of the item is different from the second quantity of the item, determining, by the computing device, that the first Peck, while teaching microphone and speaker system on the portable computer [0039], fails to explicitly teach a voice input to indicate the exception.  Logan et al teaches a talking tag process where a user can peak an exception into the system, i.e., if five were ordered but only 4 were picked (0025, 0077-0080].  The portable terminal is used to facilitate the picking tasks.  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the computing device with voice capability as claimed.  The secondary reference discloses a portable terminal and shows voice capability to enter information during pick tasks was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the portable terminal of the secondary reference for the portable computer of the primary reference.  
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck, US 2004/0153207 in view of Logan et al, US 2007/0080930.
As per claim 19, Peck teaches a memory device configure to store a set of instructions; a processor communicatively coupled to the memory device, the processor is configured to execute the set of instructions to ([0024, 0039, 0060] – portable computer is programmed):  receive an input from an operator device, wherein the input facilitates determining a task to be performed ([0059] – order is processed to produce a pick order that indicates a specific location and quantity of items to be retrieved from that location); activate the first light device in response to receiving the input, wherein the activated light device indicates the first location at which the task to be performed ([0016, 0065, 0066] – an LED is illuminated to indicates the location and quantity of item to be picked); receive a or activating a second light device associated with a second location in the workplace, to wherein the second location is associated with the item to be picked to complete the picking list ([0067] –  in response to attendant indicating completion or short pick, the computer activates the next light or instructions for the attendant to proceed to subsequent processing).  Peck, while teaching microphone and speaker system on the portable computer [0039], fails to Logan et al teaches a talking tag process where a user can peak an exception into the system, i.e., if five were ordered but only 4 were picked (0025, 0077-0080].  The portable terminal is used to facilitate the picking tasks.  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the computing device with voice capability as claimed.  The secondary reference discloses a portable terminal and shows voice capability to enter information during pick tasks was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the portable terminal of the secondary reference for the portable computer of the primary reference.  
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 20, Peck teaches the processor is further configured to cause the first light device to display a first quantity of the item to be picked from the first location ([0065] – light illuminates the quantity).
	As per claim 21, Peck, while teaching microphone and speaker system on the portable computer [0039], fails to explicitly teach a voice input to indicate the exception wherein the first voice input is converted into text to determine the exception during execution of the picking task.  Logan et al teaches a talking tag process where a user can speak an exception into the system, i.e., if five were ordered but only 4 were picked wherein the first voice input is converted into text to determine the exception during execution of the picking task ([0024] – speech input from a user is transmitted to the terminal where it is processed by speech recognition circuitry or other speech processing circuitry).  The portable terminal is used to facilitate the picking tasks.  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the computing device with voice capability as claimed.  The secondary reference discloses a portable terminal and shows voice capability wherein speech is processing using speech recognition circuitry to enter information during pick tasks was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the portable terminal of the secondary reference for the portable computer of the primary reference.  
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Latzina et al, US 2014/0258882 – Collaborative Task Management – generates a new task in response to an exception occurring
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683